Beck, J.
1. The plaintiffs petition as amended was sufficient to withstand the demurrers filed by the defendant, and the court below did not err in overruling them.
2. While there were some slight inaccuracies in the court’s chax’ge upoxx the subject of the xnortality and annuity tables introduced iix evidence, they were not of such a nature as to require the graiit of a new trial.
3. The charge of the court as a whole was full, fail-, and complete; and no material error appears in the excerpts of the chax’ge which ax’e attacked as erroxxeous in the motion for a new trial.
4. No error appears iix the other rulings complained of, and there was sufficient evidence _ to support the ve.rdict.

Judgment affirmed.


All the Justices concur.

The defendant demurred generally; also specialty, upon the ground that it did not appear from the petition that it was the duty of the defendant to warn the plaintiff that the place was dangerous, nor why it was dangerous, nor in what the danger consisted, nor why such danger was not within the knowledge of the plaintiff, nor why the plaintiff did not have as full an opportunity to know of the danger as the defendant had; that the plaintiff did not state in what consisted the defect or danger of the machine furnished, nor whether the defect was latent or apparent, whether obvious or concealed, nor in what the same consisted; and that it did not appear from the petition what or why instructions were necessary as to the rise' of the machine, or why any warning of danger was required of the master to an adult servant.
Allen & Pottle and N. E. & W. A. Harris, for plaintiff in error.
Hines & Vinson, contra.